The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Notice to Applicant
In response to the communication received on 04/15/2022, the following is a Final Office Action for Application No. 17143897.  

Status of Claims
Claims 182-201 and 303-304 are pending.
Claims 1-181 and 202-302 are cancelled. 
Claims 303-304 are new.

Information Disclosure Statement
The information disclosure statement (IDS has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendments
Applicant’s amendments have been fully considered.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in light of the new grounds of rejection, as necessitated by amendment.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

Claims 182-201 and 303-304 are rejected under 35 U.S.C. 103 as being unpatentable over Blatchley et al. (US 20090006171 A1) hereinafter referred to as Blatchley in view of Hirsch et al. (US 20130297468 A1) hereinafter referred to as Hirsch in further view of David (US 7274375 B1) hereinafter referred to as David in further view of Chelstrom et al. (US 20070092048 A1) hereinafter referred to as Chelstrom.   

Blatchley teaches:
Claim 182. A project time tracking system, comprising: 
at least one processor configured to (¶0013 The present invention will now be described in detail with reference to the figures. FIG. 1 illustrates a computer system generally designated 10 in which the present invention is incorporated. System 10 includes a computer 11 with a known CPU 12, operating system 13, RAM 14 and ROM 15 on a common bus 16 and storage 17, keyboard 18 and monitor 19. Computer system 10 also includes a labor tracking program tool 20, executing in computer 11): 
maintain in a repository a plurality of timers for a plurality of individuals working on a plurality of projects (¶0015 FIG. 3 illustrates an example of such a GUI 300, with "Project or Account/Customer", "Start" and "Project Time" column headings…the list includes five computer programs identified by their actual names (such as Microsoft Windows operating system, Microsoft Word, Oracle database manager, IBM DB2 database manager, and Microsoft Outlook e-mail program), although for purposes of explanation herein, these are identified by respective alphabetic characters A, B, C, D and E. ¶0018 FIG. 5 illustrates another example of a GUI 500 to accommodate unequal division of labor charges amongst different projects or accounts/customers when a person concurrently works on multiple projects (for example, Applications), but for some rational reason, allocates the labor charges unequally.); 
enable simultaneous running of the plurality of timers, each timer reflecting a current work time of one of a plurality of individuals (¶0020 For GUI 600, program 20 divides the relative value entered for each project by the total of relative values entered for all selected projects. Next, program 20 adds the share of elapsed time (in real time) to each selected project (step 250). In the example of GUI 500, for every five seconds of elapsed time, program 20 adds two seconds to the "Total Project Time For Day" to projects A and B, and one second to the "Total Project Time For Day" to project C.); 
assign, to an additional individual, an additional timer with an accelerated clock speed faster than clock speeds associated with the plurality of timers of the plurality of individuals (¶0020 To indicate unequal allocations for decision 220 in GUI 600, the person can select the Start boxes for more than one project and enter different relatives value for some projects in the Allocation column. If the person has indicated an unequal allocation of time to the selected projects (decision 220, no branch), then program 20 determines the allocation of elapsed time to each project (step 240). For GUI 500, program 20 divides the number of boxes selected for each Application by the total number of boxes selected for all selected projects. For GUI 600, program 20 divides the relative value entered for each project by the total of relative values entered for all selected projects. Next, program 20 adds the share of elapsed time (in real time) to each selected project (step 250). In the example of GUI 500, for every five seconds of elapsed time, program 20 adds two seconds to the "Total Project Time For Day" to projects A and B, and one second to the "Total Project Time For Day" to project C); 
identify at least one common project being worked on by the plurality of individuals for aggregate real time work tracking (¶0020 For GUI 600, program 20 divides the relative value entered for each project by the total of relative values entered for all selected projects. Next, program 20 adds the share of elapsed time (in real time) to each selected project (step 250). In the example of GUI 500, for every five seconds of elapsed time, program 20 adds two seconds to the "Total Project Time For Day" to projects A and B, and one second to the "Total Project Time For Day" to project C.); 
aggregate the current work times of the plurality of timers for the at least one common project (¶0016 The last column with heading "Project Time", in real time, tracks elapsed time allocated to each Application having a checked box in the same row. In the example of FIG. 3, for each three seconds that passes, program 20 will add one second in real time to the "Total Project Time For Day" for each of Applications A, B and C. The example of FIG. 3 can represent a situation where Applications A, B and C reside on the same computer, the computer is down or a network connection to the computer necessary for use of Applications A, B and C is down, and the person is attempting to fix the computer or the network connection to the computer. This labor concurrently benefits all three Applications A, B and C, so the labor charge to correct this problem is equally divided between the three Applications A, B and C. FIG. 3 illustrates the state of GUI 300 after one hour of elapsed time where 20 minutes is allocated to each of Applications A, B and C. Next, program 20 automatically reports the time allocation for each Application, and multiplies the time allocation by the billing rate for the person to generate the bill for each Application.); and 
display a joint work tracking clock reflecting the aggregated current work times, wherein the joint work tracking clock runs faster than real time when multiple individuals simultaneously work on at least one project and the plurality of timers are running simultaneously, and wherein the joint work tracking click reflects time from the additional timer having the faster clock speed (Fig. 6 and ¶¶0018-0020 Application A and Application B each have twice the value or twice the number of users as Application C, so Application A and Application B are each billed twice as much as Application C … Application A has a relative value of "9000", Application B has a relative value of "8000", and Application C has a relative value of "3000", so Application A is billed 45% of the elapsed time, Application B is billed 40% of the elapsed time, and Application C is billed 15% of the elapsed time. For example, there are 9000 users of Application A, 8000 users of Application B and 3000 users of Application C, and the number of users indicates the relative value of the respective Application … For GUI 600, program 20 divides the relative value entered for each project by the total of relative values entered for all selected projects. Next, program 20 adds the share of elapsed time (in real time) to each selected project (step 250). In the example of GUI 500, for every five seconds of elapsed time, program 20 adds two seconds to the "Total Project Time For Day" to projects A and B, and one second to the "Total Project Time For Day" to project C.). 
Although not explicitly taught by Blatchley, Hirsch teaches in the analogous art of systems for tracking time:
plurality of individuals working (¶0047 the user may review these projects in real-time or periodically receive time data summaries that include current preview, last preview, timer, counter, information about other users recording time towards the same project, etc.);
identify at least one common project being worked on by the plurality of individuals for aggregate real time work tracking (¶0051 the TTS 120 can include one or more user clients 204a-n that allow users to perform a plurality of functions and interact with the TTS to, e.g., track time, populate timesheets, analyze timesheets, modify timesheets, search time history, search work history, manage projects, or collaboratively manage project with other users. The TTS can include an interface 205 that is used by the user clients to communicate and interact with the TTS. The TTS can include a policy engine 210 that provides, e.g., authentication and authorization. The TTS may include an activity identifier 215 that determines a project identification number (" project ID"), job ID, client ID, task ID, or any other ID with which tracked time can be associated.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the systems for tracking time of Hirsch with the system for tracking labor costs of Blatchley for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Blatchley ¶0003 teaches that it is desirable to properly track and allocate labor hours concurrently spent on two or more projects or customers/accounts; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Blatchley ¶0004 teaches tracking labor expended concurrently by a person for a plurality of different projects or accounts, and Hirsch ¶0051 teaches a TTS which can include one or more user clients that allow users to perform a plurality of functions and interact with the TTS to, e.g., track time, populate timesheets, analyze timesheets, modify timesheets, search time history, search work history, manage projects, or collaboratively manage project with other users; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Blatchley at least the above cited paragraphs, and Hirsch at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the systems for tracking time of Hirsch with the system for tracking labor costs of Blatchley.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).
Although not explicitly taught by Blatchley in view of Hirsch, David teaches in the analogous art of timekeeping system for graphically tracking and representing activities:
aggregate the current work times of the plurality of timers for the at least one common project; display a joint work tracking clock reflecting the aggregated current work times… and the plurality of timers are running simultaneously (Fig. 11, Fig. 23 and C.16 L.40 The central, supervisor system may display information about the activities of multiple employees simultaneously. FIG. 23 shows how the activities of multiple employees may be rendered simultaneously on the face of a clock. The activities of three hypothetical employees, John, Steve and Mary, are shown in FIG. 23.  C.22 L.20 The report generator may update information about the amount of time charged to the selected charge number at a desired increment (e.g., seconds, minutes, or multiples thereof). The display module may display a clock face. The hour hand of the clock face may begin to deposit color on the clock face behind it as it moves. The color deposited is the color associated with the selected activity.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the timekeeping system for graphically tracking and representing activities of David with the system for tracking labor costs with tracking time of Blatchley in view of Hirsch for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Blatchley ¶0003 teaches that it is desirable to properly track and allocate labor hours concurrently spent on two or more projects or customers/accounts; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Blatchley ¶0004 teaches tracking labor expended concurrently by a person for a plurality of different projects or accounts, Hirsch ¶0051 teaches a TTS which can include one or more user clients that allow users to perform a plurality of functions and interact with the TTS to, e.g., track time, populate timesheets, analyze timesheets, modify timesheets, search time history, search work history, manage projects, or collaboratively manage project with other users, and David Abstract teaches a graphical display that uniquely identifies activities or events based on different visual indicators (e.g., colors), as well as a dimension (e.g., length, area, etc.) that visually represents the duration of the activities or events; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Blatchley in view of Hirsch at least the above cited paragraphs, and David at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the timekeeping system for graphically tracking and representing activities of David with the system for tracking labor costs with tracking time of Blatchley in view of Hirsch.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).
Although not explicitly taught by Blatchley in view of Hirsch in further view of David, Chelstrom teaches in the analogous art of RUNN counter phase control:
assign, to an additional individual, an additional timer with an accelerated clock speed faster than clock speeds associated with the plurality of timers of the plurality of individuals (¶0021 FIG. 3 is a schematic diagram illustrating a phase status circuit 300 which indicates the phase where a clock signal stopped. The 2 thold signal 302 and the 4 thold signal 306 are global signals in the clocking scheme. The 2 thold signal 302 represents a 2 GHz clock domain and the 4 thold signal 306 represents a 4 GHz clock domain. The 2 GHz clock domain represents the half speed clock domain 128 and the 4 GHz clock domain represents the full speed clock domain 130. These specific frequencies (2 GHz and 4 GHz) only represent examples of two clock domains and do not limit the present invention to these frequencies. The 2 thold signal 302 is the 2 GHz clock signal and toggles at the reference voltages (high or low). FIG. 2 shows the behavior of 2 thold signal 302 with reference to half speed clock 128. The 4 thold signal 306 remains at high reference voltage continuously and is similar to an enable signal. The scan signal 304 is at a high voltage level during scan testing and at a low voltage level during the normal function of processor 100.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the RUNN counter phase control of Chelstrom with the system for tracking labor costs with tracking time of Blatchley in view of Hirsch in further view of David for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Blatchley ¶0003 teaches that it is desirable to properly track and allocate labor hours concurrently spent on two or more projects or customers/accounts; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Blatchley ¶0004 teaches tracking labor expended concurrently by a person for a plurality of different projects or accounts, Hirsch ¶0051 teaches a TTS which can include one or more user clients that allow users to perform a plurality of functions and interact with the TTS to, e.g., track time, populate timesheets, analyze timesheets, modify timesheets, search time history, search work history, manage projects, or collaboratively manage project with other users, David Abstract teaches a graphical display that uniquely identifies activities or events based on different visual indicators (e.g., colors), as well as a dimension (e.g., length, area, etc.) that visually represents the duration of the activities or events, Chelstrom Abstract a phase status circuit determines the phase where the slower clock signal stopped and produces a phase status signal. A second circuit utilizes the phase status signal to start the slower clock signal at the correct phase. Therefore, the present invention insures that the faster clock signal and the slower clock signal are restarted at the correct phase; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Blatchley in view of Hirsch in further view of David at least the above cited paragraphs, and Chelstrom at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the RUNN counter phase control of Chelstrom with the system for tracking labor costs with tracking time of Blatchley in view of Hirsch in further view of David.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

Blatchley teaches:
Claim 183. The system of claim 182, wherein a clock speed of the joint work tracking clock runs at a multiple of a number of persons simultaneously working on the at least one common project (¶0020 …For GUI 600, program 20 divides the relative value entered for each project by the total of relative values entered for all selected projects. Next, program 20 adds the share of elapsed time (in real time) to each selected project (step 250). In the example of GUI 500, for every five seconds of elapsed time, program 20 adds two seconds to the "Total Project Time For Day" to projects A and B, and one second to the "Total Project Time For Day" to project C….).
Although not explicitly taught by Blatchley, Hirsch teaches in the analogous art of systems for tracking time:
multiple of a number of persons simultaneously working (¶0051 the TTS 120 can include one or more user clients 204a-n that allow users to perform a plurality of functions and interact with the TTS to, e.g., track time, populate timesheets, analyze timesheets, modify timesheets, search time history, search work history, manage projects, or collaboratively manage project with other users. The TTS can include an interface 205 that is used by the user clients to communicate and interact with the TTS. The TTS can include a policy engine 210 that provides, e.g., authentication and authorization. The TTS may include an activity identifier 215 that determines a project identification number (" project ID"), job ID, client ID, task ID, or any other ID with which tracked time can be associated.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the systems for tracking time of Hirsch with the system for tracking labor costs of Blatchley for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Blatchley ¶0003 teaches that it is desirable to properly track and allocate labor hours concurrently spent on two or more projects or customers/accounts; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Blatchley ¶0004 teaches tracking labor expended concurrently by a person for a plurality of different projects or accounts, and Hirsch ¶0051 teaches a TTS which can include one or more user clients that allow users to perform a plurality of functions and interact with the TTS to, e.g., track time, populate timesheets, analyze timesheets, modify timesheets, search time history, search work history, manage projects, or collaboratively manage project with other users; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Blatchley at least the above cited paragraphs, and Hirsch at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the systems for tracking time of Hirsch with the system for tracking labor costs of Blatchley.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

Blatchley teaches:
Claim 184. The system of claim 182, wherein the at least one processor is further configured to enable identification of a plurality of projects, and the joint work tracking clock is configured to attribute, in faster than real time, time invested in the plurality of projects (¶0020 For GUI 600, program 20 divides the relative value entered for each project by the total of relative values entered for all selected projects. Next, program 20 adds the share of elapsed time (in real time) to each selected project (step 250). In the example of GUI 500, for every five seconds of elapsed time, program 20 adds two seconds to the "Total Project Time For Day" to projects A and B, and one second to the "Total Project Time For Day" to project C.).

Although not explicitly taught by Blatchley, Hirsch teaches in the analogous art of systems for tracking time:
Claim 185. The system of claim 182, wherein the at least one processor is further configured to enable exclusion of time associated with specific individuals working on the common project from the joint work tracking clock and, in response to the exclusion, configure the joint work tracking clock to exclude time investments of the specific individuals from aggregate time tracked (¶0121 The visualization shows that on Monday the user did not work on any task between 12 PM and 1 PM. In this example, the user may have taken a lunch break between 12 PM and 1 PM. In another example, the user may have been at a lunch meeting that was not tracked by the time tracker. Upon viewing this visualized timesheet, the user may determine that project 2 should extend to 1 PM. In some embodiments, the user may use one or more finger gestures to extend the stop time of project 2 from 12 PM to 1 PM. For example, the user may use two fingers to stretch the project 2 time entry. In another embodiment, the user may select the time entry and modify the stop time.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the systems for tracking time of Hirsch with the system for tracking labor costs of Blatchley for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Blatchley ¶0003 teaches that it is desirable to properly track and allocate labor hours concurrently spent on two or more projects or customers/accounts; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Blatchley ¶0004 teaches tracking labor expended concurrently by a person for a plurality of different projects or accounts, and Hirsch ¶0051 teaches a TTS which can include one or more user clients that allow users to perform a plurality of functions and interact with the TTS to, e.g., track time, populate timesheets, analyze timesheets, modify timesheets, search time history, search work history, manage projects, or collaboratively manage project with other users; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Blatchley at least the above cited paragraphs, and Hirsch at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the systems for tracking time of Hirsch with the system for tracking labor costs of Blatchley.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

Although not explicitly taught by Blatchley, Hirsch teaches in the analogous art of systems for tracking time:
Claim 186. The system of claim 182, wherein the at least one processor is further configured to enable simultaneous display of a plurality of separate clocks and the joint work tracking clock, each separate clock tracking a time investment of a different individual of the multiple individuals in real time while the joint work tracking clock runs faster than real time (Figs. 4A-F and ¶0044 The TTS can also publish timers or counters for other users of the TTS to subscribe to and/or monitor. For example, a manager of a certain project may subscribe to an employee's timer in order to monitor the employee's status. For example, a manager (or executive, supervisor, project manager, etc.) can view a dashboard that includes a composite of the data being collected in real-time. In some embodiments, billings can be estimated based on prior experience of each individual, e.g., based on the amount of work done by the individual during a certain time period, the quality of work, the level of the work, the amount billed for the work and the amount received for that work, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the systems for tracking time of Hirsch with the system for tracking labor costs of Blatchley for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Blatchley ¶0003 teaches that it is desirable to properly track and allocate labor hours concurrently spent on two or more projects or customers/accounts; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Blatchley ¶0004 teaches tracking labor expended concurrently by a person for a plurality of different projects or accounts, and Hirsch ¶0051 teaches a TTS which can include one or more user clients that allow users to perform a plurality of functions and interact with the TTS to, e.g., track time, populate timesheets, analyze timesheets, modify timesheets, search time history, search work history, manage projects, or collaboratively manage project with other users; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Blatchley at least the above cited paragraphs, and Hirsch at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the systems for tracking time of Hirsch with the system for tracking labor costs of Blatchley.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

Blatchley teaches:
Claim 187. The system of claim 186, wherein the specific clock for each of the multiple individuals runs faster than real time (¶0020 For GUI 600, program 20 divides the relative value entered for each project by the total of relative values entered for all selected projects. Next, program 20 adds the share of elapsed time (in real time) to each selected project (step 250). In the example of GUI 500, for every five seconds of elapsed time, program 20 adds two seconds to the "Total Project Time For Day" to projects A and B, and one second to the "Total Project Time For Day" to project C.).

Although not explicitly taught by Blatchley, Hirsch teaches in the analogous art of systems for tracking time:
Claim 188. The system of claim 182, wherein the at least one processor is further configured to enable a time overage threshold received via a graphical user interface (¶0006 In some embodiments, the user can configure the time tracker to determine that a time entry is not relevant if the associated file was open for less than a certain amount of time. For example, if the file was open for under five minutes, the time tracker may deem the time entry to be not-relevant and thus not enter in the timesheet. In other embodiments, the time tracker may keep track of "not-relevant" time until it meets the threshold for relevancy. For example, the relevancy threshold of 10 minutes may be reached if the user opened the file four times for three minutes each time. ¶0095 the project manager may provide various alerts and notifications based on the status of the project. For example, if the project is allotted 200 hours and there are five users working on the project, the project manager may send a group alert to the five users when they have each spent twenty hours on the project (i.e., 50%) or when the group, as a whole, has spent 100 hours on the project (i.e., 50%).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the systems for tracking time of Hirsch with the system for tracking labor costs of Blatchley for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Blatchley ¶0003 teaches that it is desirable to properly track and allocate labor hours concurrently spent on two or more projects or customers/accounts; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Blatchley ¶0004 teaches tracking labor expended concurrently by a person for a plurality of different projects or accounts, and Hirsch ¶0051 teaches a TTS which can include one or more user clients that allow users to perform a plurality of functions and interact with the TTS to, e.g., track time, populate timesheets, analyze timesheets, modify timesheets, search time history, search work history, manage projects, or collaboratively manage project with other users; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Blatchley at least the above cited paragraphs, and Hirsch at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the systems for tracking time of Hirsch with the system for tracking labor costs of Blatchley.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

Although not explicitly taught by Blatchley, Hirsch teaches in the analogous art of systems for tracking time:
Claim 189. The system of claim 188, wherein the at least one processor is further configured to output an indicator when the time overage threshold is met (¶0095 the project manager may provide various alerts and notifications based on the status of the project. For example, if the project is allotted 200 hours and there are five users working on the project, the project manager may send a group alert to the five users when they have each spent twenty hours on the project (i.e., 50%) or when the group, as a whole, has spent 100 hours on the project (i.e., 50%).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the systems for tracking time of Hirsch with the system for tracking labor costs of Blatchley for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Blatchley ¶0003 teaches that it is desirable to properly track and allocate labor hours concurrently spent on two or more projects or customers/accounts; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Blatchley ¶0004 teaches tracking labor expended concurrently by a person for a plurality of different projects or accounts, and Hirsch ¶0051 teaches a TTS which can include one or more user clients that allow users to perform a plurality of functions and interact with the TTS to, e.g., track time, populate timesheets, analyze timesheets, modify timesheets, search time history, search work history, manage projects, or collaboratively manage project with other users; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Blatchley at least the above cited paragraphs, and Hirsch at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the systems for tracking time of Hirsch with the system for tracking labor costs of Blatchley.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

Although not explicitly taught by Blatchley, Hirsch teaches in the analogous art of systems for tracking time:
Claim 190. The system of claim 188, wherein the at least one processor is further configured to enable an individual time overage threshold for at least one of the plurality of individuals and cause independent indicators to be displayed when an individual of the plurality of individuals reaches the individual time overage threshold (¶0095 The project manager may be further configured to alert or notify users that are behind in their time submissions. For example, the program manager may alert the user if the user has only entered ten hours of time by the end of the week.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the systems for tracking time of Hirsch with the system for tracking labor costs of Blatchley for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Blatchley ¶0003 teaches that it is desirable to properly track and allocate labor hours concurrently spent on two or more projects or customers/accounts; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Blatchley ¶0004 teaches tracking labor expended concurrently by a person for a plurality of different projects or accounts, and Hirsch ¶0051 teaches a TTS which can include one or more user clients that allow users to perform a plurality of functions and interact with the TTS to, e.g., track time, populate timesheets, analyze timesheets, modify timesheets, search time history, search work history, manage projects, or collaboratively manage project with other users; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Blatchley at least the above cited paragraphs, and Hirsch at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the systems for tracking time of Hirsch with the system for tracking labor costs of Blatchley.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

Blatchley teaches:
Claim 191. The system of claim 182, wherein maintaining the plurality of timers includes displaying the plurality of timers in a plurality of cells in a table (¶0017 FIG. 4 illustrates another example of a GUI 400 which allocates and tracks a person's labor activities during a day using program 20. In this example, twelve different computer programs are assigned to the person. In actual use, GUI 400 lists in its first column the actual names of the twelve computer programs, although for ease of illustration and explanation, these twelve computer programs are simply named Programs A-L in FIG. 4…).

Blatchley teaches:
Claim 192. The system of claim 191, wherein the at least one processor is further configured to display an active session timer associated with an active timer of a particular cell in the table in response to an action (¶0017 …Initially, none of the boxes in the Start column are checked. The first task for the person is to participate in a teleconference for Application A. At the start of the teleconference, the person checks the Start box for Application A. (No other Applications have their Start box checked at this time.) The teleconference lasts one hour, and at the end of the one hour, program 20 has added one hour to the "Project Time" for Application A...).

Although not explicitly taught by Blatchley, Hirsch teaches in the analogous art of systems for tracking time:
Claim 193. The system of claim 192, wherein the action includes a cursor hover (¶0006 In some embodiments, the TTS may capture time data that can facilitate reporting time. Time data may include a plurality of information about a file and the user's interaction with the file, including, e.g., one or more saves, mouse actions, keystrokes, focus vs. not focus, changes in window attribute data (e.g., size, position, active, foreground, minimized, hidden).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the systems for tracking time of Hirsch with the system for tracking labor costs of Blatchley for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Blatchley ¶0003 teaches that it is desirable to properly track and allocate labor hours concurrently spent on two or more projects or customers/accounts; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Blatchley ¶0004 teaches tracking labor expended concurrently by a person for a plurality of different projects or accounts, and Hirsch ¶0051 teaches a TTS which can include one or more user clients that allow users to perform a plurality of functions and interact with the TTS to, e.g., track time, populate timesheets, analyze timesheets, modify timesheets, search time history, search work history, manage projects, or collaboratively manage project with other users; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Blatchley at least the above cited paragraphs, and Hirsch at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the systems for tracking time of Hirsch with the system for tracking labor costs of Blatchley.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

Blatchley teaches:
Claim 194. The system of claim 192, wherein the action includes selecting the active timer in the table (¶0016 For each entry in the Project column, GUI 300 includes a box (or field) in the "Start" column in a same row as a respective, named application indicating whether the timer should be Started for the respective application. If the Start box is checked (with a check mark, "X" or other indication of selection) in each of the first three rows (for Applications A, B and C) as illustrated, when the "Start Check Projects?" button is selected).

Blatchley teaches:
Claim 195. The system of claim 192, wherein the displaying of the active session timer includes presenting a first display module for the active session timer adjacent to a second display module for the active timer (¶¶0004-0006 First program instructions generate a display of a list of the plurality of projects or accounts and a respective plurality of fields for the plurality of projects or accounts indicating whether labor expended by the person will be allocated to the respective plurality of projects or accounts. Second program instructions are responsive at least in part to the plurality of fields with indications that labor expended by the person will be allocated to the respective plurality of projects or accounts, by allocating a portion of elapsed time to each of the plurality of projects or accounts… the first program instructions include in the display for each of the plurality of projects or accounts means for unevenly allocating the person's time to the plurality of projects or accounts).

Blatchley teaches:
Claim 196. The system of claim 192, wherein the active session timer includes a time tracking log for the active timer (¶0020 At the end of each day, program 20 generates a bill for each project or account/customer based on the number of labor hours allocated to the project or account/customer times the billing rate of the person (step 260). At the end of each billing period, program 20 sends the bill to the customer or entity responsible for the bill (step 270).).

As per claims 197, 198-199 & 200 and 201, the non-transitory computer readable medium & method tracks the system of claims 182, 185-186 & 182 and 186, respectively, resulting in substantially similar limitations.  The same cited prior art and rationale of claims 182, 185-186 & 182 and 186 are applied to claims 197, 198-199 & 200 and 201, respectively.  Blatchley discloses that the embodiment may be found as a non-transitory computer readable medium (Fig. 1).
 
Blatchley teaches:
Claim 303.  The system of claim 182, wherein the faster clock speed of the additional timer is determined based on a higher skill level of the additional individual as compared to the plurality of individuals (¶0020 To indicate unequal allocations for decision 220 in GUI 600, the person can select the Start boxes for more than one project and enter different relatives value for some projects in the Allocation column. If the person has indicated an unequal allocation of time to the selected projects (decision 220, no branch), then program 20 determines the allocation of elapsed time to each project (step 240). For GUI 500, program 20 divides the number of boxes selected for each Application by the total number of boxes selected for all selected projects. For GUI 600, program 20 divides the relative value entered for each project by the total of relative values entered for all selected projects. Next, program 20 adds the share of elapsed time (in real time) to each selected project (step 250). In the example of GUI 500, for every five seconds of elapsed time, program 20 adds two seconds to the "Total Project Time For Day" to projects A and B, and one second to the "Total Project Time For Day" to project C).
Although not explicitly taught by Blatchley in view of Hirsch in further view of David, Chelstrom teaches in the analogous art of RUNN counter phase control:
faster clock speed of the additional timer (¶0021 FIG. 3 is a schematic diagram illustrating a phase status circuit 300 which indicates the phase where a clock signal stopped. The 2 thold signal 302 and the 4 thold signal 306 are global signals in the clocking scheme. The 2 thold signal 302 represents a 2 GHz clock domain and the 4 thold signal 306 represents a 4 GHz clock domain. The 2 GHz clock domain represents the half speed clock domain 128 and the 4 GHz clock domain represents the full speed clock domain 130. These specific frequencies (2 GHz and 4 GHz) only represent examples of two clock domains and do not limit the present invention to these frequencies. The 2 thold signal 302 is the 2 GHz clock signal and toggles at the reference voltages (high or low). FIG. 2 shows the behavior of 2 thold signal 302 with reference to half speed clock 128. The 4 thold signal 306 remains at high reference voltage continuously and is similar to an enable signal. The scan signal 304 is at a high voltage level during scan testing and at a low voltage level during the normal function of processor 100.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the RUNN counter phase control of Chelstrom with the system for tracking labor costs with tracking time of Blatchley in view of Hirsch in further view of David for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Blatchley ¶0003 teaches that it is desirable to properly track and allocate labor hours concurrently spent on two or more projects or customers/accounts; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Blatchley ¶0004 teaches tracking labor expended concurrently by a person for a plurality of different projects or accounts, Hirsch ¶0051 teaches a TTS which can include one or more user clients that allow users to perform a plurality of functions and interact with the TTS to, e.g., track time, populate timesheets, analyze timesheets, modify timesheets, search time history, search work history, manage projects, or collaboratively manage project with other users, David Abstract teaches a graphical display that uniquely identifies activities or events based on different visual indicators (e.g., colors), as well as a dimension (e.g., length, area, etc.) that visually represents the duration of the activities or events, Chelstrom Abstract a phase status circuit determines the phase where the slower clock signal stopped and produces a phase status signal. A second circuit utilizes the phase status signal to start the slower clock signal at the correct phase. Therefore, the present invention insures that the faster clock signal and the slower clock signal are restarted at the correct phase; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Blatchley in view of Hirsch in further view of David at least the above cited paragraphs, and Chelstrom at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the RUNN counter phase control of Chelstrom with the system for tracking labor costs with tracking time of Blatchley in view of Hirsch in further view of David.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

Blatchley teaches:
Claim 304. The system of claim 182, wherein the at least one processor is further configured to assign, to a further individual, a further timer with a further accelerated clock speed faster than the accelerated clock speed associated with the additional individual, and wherein the joint work tracking clock reflects time from the additional timer and the further timers (¶0020 To indicate unequal allocations for decision 220 in GUI 600, the person can select the Start boxes for more than one project and enter different relatives value for some projects in the Allocation column. If the person has indicated an unequal allocation of time to the selected projects (decision 220, no branch), then program 20 determines the allocation of elapsed time to each project (step 240). For GUI 500, program 20 divides the number of boxes selected for each Application by the total number of boxes selected for all selected projects. For GUI 600, program 20 divides the relative value entered for each project by the total of relative values entered for all selected projects. Next, program 20 adds the share of elapsed time (in real time) to each selected project (step 250). In the example of GUI 500, for every five seconds of elapsed time, program 20 adds two seconds to the "Total Project Time For Day" to projects A and B, and one second to the "Total Project Time For Day" to project C).
Although not explicitly taught by Blatchley in view of Hirsch in further view of David, Chelstrom teaches in the analogous art of RUNN counter phase control:
accelerated clock speed faster than the accelerated clock speed associated with the additional individual (¶0021 FIG. 3 is a schematic diagram illustrating a phase status circuit 300 which indicates the phase where a clock signal stopped. The 2 thold signal 302 and the 4 thold signal 306 are global signals in the clocking scheme. The 2 thold signal 302 represents a 2 GHz clock domain and the 4 thold signal 306 represents a 4 GHz clock domain. The 2 GHz clock domain represents the half speed clock domain 128 and the 4 GHz clock domain represents the full speed clock domain 130. These specific frequencies (2 GHz and 4 GHz) only represent examples of two clock domains and do not limit the present invention to these frequencies. The 2 thold signal 302 is the 2 GHz clock signal and toggles at the reference voltages (high or low). FIG. 2 shows the behavior of 2 thold signal 302 with reference to half speed clock 128. The 4 thold signal 306 remains at high reference voltage continuously and is similar to an enable signal. The scan signal 304 is at a high voltage level during scan testing and at a low voltage level during the normal function of processor 100.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the RUNN counter phase control of Chelstrom with the system for tracking labor costs with tracking time of Blatchley in view of Hirsch in further view of David for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Blatchley ¶0003 teaches that it is desirable to properly track and allocate labor hours concurrently spent on two or more projects or customers/accounts; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Blatchley ¶0004 teaches tracking labor expended concurrently by a person for a plurality of different projects or accounts, Hirsch ¶0051 teaches a TTS which can include one or more user clients that allow users to perform a plurality of functions and interact with the TTS to, e.g., track time, populate timesheets, analyze timesheets, modify timesheets, search time history, search work history, manage projects, or collaboratively manage project with other users, David Abstract teaches a graphical display that uniquely identifies activities or events based on different visual indicators (e.g., colors), as well as a dimension (e.g., length, area, etc.) that visually represents the duration of the activities or events, Chelstrom Abstract a phase status circuit determines the phase where the slower clock signal stopped and produces a phase status signal. A second circuit utilizes the phase status signal to start the slower clock signal at the correct phase. Therefore, the present invention insures that the faster clock signal and the slower clock signal are restarted at the correct phase; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Blatchley in view of Hirsch in further view of David at least the above cited paragraphs, and Chelstrom at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the RUNN counter phase control of Chelstrom with the system for tracking labor costs with tracking time of Blatchley in view of Hirsch in further view of David.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS GILLS whose telephone number is (571)270-3315.  The examiner can normally be reached on M-F 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on 5712723955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KURTIS GILLS/Primary Examiner, Art Unit 3623